77 F.3d 471
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Cornelius TUCKER, Jr., Petitioner--Appellant,v.Bill CLINTON, President;  J.B. French;  Mike Easley;Magistrate Dixon, Respondents--Appellees.
No. 95-7371.
United States Court of Appeals, Fourth Circuit.
Feb. 22, 1996.Submitted Feb. 7, 1996.Decided February 22, 1996.

Cornelius Tucker, Jr., Appellant Pro Se.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Cornelius Tucker appeals from the district court's order dismissing his 28 U.S.C. § 2254 (1988) petition as frivolous pursuant to 28 U.S.C. § 1915(d) (1988).   Our review of the record and the district court's opinion discloses no abuse of discretion and that this appeal is without merit.   We amend the district court's judgment to reflect that this dismissal is without prejudice.  28 U.S.C. § 2106 (1988).


2
Accordingly, although we grant Tucker's motion for a certificate of probable cause to appeal, we affirm the district court's dismissal order as modified.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED